               Case 3:18-cv-03472-EDL Document 43 Filed 01/15/19 Page 1 of 10



 1 ANDREA ISSOD (CA Bar No. 230920)
   ELENA SAXONHOUSE (CA Bar No. 235139)
 2 MARTA DARBY (CA Bar No. 310690)
   Sierra Club Environmental Law Program
 3 2101 Webster St., Ste. 1300

 4 Oakland, CA 94612
   andrea.issod@sierraclub.org
 5 elena.saxonhouse@sierraclub.org
   marta.darby@sierraclub.org
 6 (415) 977-5544

 7 Attorneys for Plaintiff Sierra Club

 8                                     UNITED STATES DISTRICT COURT
 9                                  NORTHERN DISTRICT OF CALIFORNIA
10                                          SAN FRANCISCO DIVISION
11
     SIERRA CLUB,                                       )   CASE NO. 3:18-cv-3472-EDL
12                                                      )
              Plaintiff,                                )   ADMINISTRATIVE MOTION TO LIFT STAY
13                                                      )   OF DEADLINE TO SUBMIT ADJUSTED
         v.                                             )   DOCUMENT PRODUCTION SCHEDULE
14                                                      )
     UNITED STATES ENVIRONMENTAL                        )
15                                                      )
     PROTECTION AGENCY,                                 )   ____
16                                                      )
              Defendant.                                )
17                                                      )
18

19            In light of new information that President Trump has formally nominated Andrew Wheeler to be

20 the permanent Administrator of the U.S. Environmental Protection Agency (“EPA”), that Congress will

21 begin considering Mr. Wheeler’s nomination at a hearing tomorrow, and that EPA staff are preparing for

22 his hearing despite the government shutdown, Plaintiff Sierra Club respectfully moves this Court,

23 pursuant to Civil Local Rule 7-11, to lift the stay of deadlines issued January 2, 2019. See Order Def.’s

24 Admin. Mot. to Stay Deadline to Meet and Confer and File Update, ECF No. 42. Defendant takes no

25 position on the Motion, and stated that “Defendant will respond as necessary if Sierra Club files its

26 motion.” Decl. of Marta Darby Supp. Pl.’s Admin. Mot. to Lift Stay (“Darby Decl.”) ¶ 2. Defendant

27 has stated that it cannot agree to a stipulation to lift the stay. Id.

28
                                                            1
     ADMINISTRATIVE MOTION TO LIFT STAY
     CASE NO. 3:18-cv-3472-EDL
                Case 3:18-cv-03472-EDL Document 43 Filed 01/15/19 Page 2 of 10



 1                            FACTUAL AND PROCEDURAL BACKGROUND

 2          This Court previously concluded that Defendant violated the Freedom of Information Act

 3 (“FOIA”) when it failed to promptly release non-exempt public records requested by Plaintiff. Order

 4 Granting Pl.’s Mot. Partial Summ. J. & Addressing Produc. Schedule, ECF No. 39, at 4–8. Citing the

 5 “significant delay” in receiving the requested records and Plaintiff’s “persuasive reasons for the urgency

 6 of its requests,” the Court ordered Defendant “to produce documents to Plaintiff at approximately

 7 Plaintiff’s proposed schedule . . . .” Id. at 9–12. The Court also ordered EPA to produce calendars for

 8 two EPA personnel every month. Id. at 11. Because EPA had recently revised the number of

 9 documents included in Plaintiff’s highest priority tiers, the Court directed the parties to confer “promptly
10 as to the most efficient way for Defendant to produce the documents in Plaintiff’s first two tiers by the

11 end of February 2019 or as otherwise agreed to by the parties,” id. at 1, and to file a status report by

12 January 9, 2019. Id. at 12.

13          At midnight on December 21, 2018, appropriations for numerous federal agencies, including the

14 U.S. Department of Justice (“DOJ”), expired, leading to a partial shutdown of the federal government. 1

15 On December 28, EPA’s reserve funds ran out, and the agency purportedly ceased operations of all but

16 its “essential” functions. 2 On December 27, Defendant filed an administrative motion to stay the

17 deadline for filing the status update on schedule on grounds that only those United States Attorneys

18 “whose work is necessary to sustain legal operations essential to the safety of human life and the

19 protection of property” would be excepted from DOJ’s shutdown. Def.’s Admin. Mot. to Stay Deadline,

20 ECF No. 40, at 2. Plaintiff’s position that it did “not oppose a limited stay” of the deadlines was based

21 largely on reports that the President did not intend to formalize Mr. Wheeler’s nomination for EPA

22 Administrator until the government reopened, its understanding of the typical length of government

23
           1
             Eric Werner et al., Major Parts of the Federal Government Begin Shutting Down for an
24 Indefinite Closure, Wash. Post, Dec. 22, 2018, https://www.washingtonpost.com/politics/trump-leans-
   on-mcconnell-to-pass-spending-bill-with-border-funding-in-senate/2018/12/21/31bb453a-0517-11e9-
25 b5df-5d3874f1ac36_story.html?utm_term=.50678e374a15.
            2
26          U.S. Envtl. Prot. Agency, Contingency Plan for Shutdown 5 (Dec. 31, 2018) (“EPA
   Contingency Plan”), https://www.epa.gov/sites/production/files/2018-12/documents/
27 epa_contingency_plan_december_18_2018_508.pdf; Hannah Northey & Kevin Bogardus, As Funds
   Run Out, EPA Will Furlough 13,705 Employees, E&E News, Dec. 28, 2018,
28 https://www.eenews.net/stories/1060110669.
                                                     2
   ADMINISTRATIVE MOTION TO LIFT STAY
   CASE NO. 3:18-cv-3472-EDL
             Case 3:18-cv-03472-EDL Document 43 Filed 01/15/19 Page 3 of 10



 1 shutdowns, and its good faith belief that EPA staff would not be available during the shutdown. 3 Resp.

 2 Def.’s Admin. Mot. to Stay, ECF No. 41, at 1.

 3          The unprecedented length of the shutdown, the increased urgency of making the documents

 4 public, and new information about EPA’s available staff resources, have changed the circumstances

 5 surrounding Plaintiff’s response to the stay motion considerably. On January 9, 2019, President Trump

 6 formally nominated Acting EPA Administrator Wheeler to lead the agency as its permanent

 7 Administrator. 4 Under the Federal Vacancies Reform Act, the President was obligated to nominate a

 8 permanent EPA Administrator before January 31, 2019. See Notice and Mot. Partial Summ. J. and

 9 Mem. P. & A. Supp., ECF No. 32, at 8 (citing 5 U.S.C § 3346). However, once nominated, Mr.
10 Wheeler may continue serving in an acting role while the nomination is pending before the Senate. See

11 5 U.S.C. § 3346(a) (“[O]nce a first or second nomination for the office is submitted to the Senate, from

12 the date of such nomination for the period that the nomination is pending in the Senate,” the acting

13 officer may continue serving.). Despite the absence of any legal requirement to immediately confirm

14 Mr. Wheeler, the ongoing government shutdown, and this Court’s pending order for the release of

15 relevant documents, Senate Republicans have scheduled Mr. Wheeler’s confirmation hearing with just

16 one week’s notice—the bare minimum required. 5 The hearing is set for tomorrow, January 16, 2019. 6

17          On January 11, news outlets reported that “EPA ha[d] excepted a limited number of employees

18 to prepare the Acting Administrator for the hearing on January 16th,” quoting a statement by EPA

19 General Counsel Matt Leopold. 7 A January 10 letter to Mr. Wheeler from four senators on the

20
           3
             E.g., Wheeler’s Nomination as EPA Head Expected Once Shutdown Ends, Bloomberg Env’t,
21 Jan. 3, 2019, https://news.bloombergenvironment.com/environment-and-energy/wheelers-nomination-
   as-epa-head-expected-once-shutdown-ends; Mihir Zaveri et al., This Government Shutdown Is Now the
22 Longest Ever. Here’s the History, N.Y. Times, Jan. 15, 2019, https://www.nytimes.com/interactive/
   2019/01/09/us/politics/longest-government-shutdown.html; Northey & Bogardus, supra.
23         4
             Lisa Lambert, Trump Nominates Acting EPA Head, an Ex-Coal Lobbyist, To Run Agency,
24 Reuters,  Jan. 9, 2019, https://www.reuters.com/article/us-usa-trump-epa/trump-nominates-acting-epa-
   head-an-ex-coal-lobbyist-to-run-agency-idUSKCN1P324H.
25         5
             U.S. S. Comm. Env’t & Pub. Works, Comm. R. P. 3(a),
   https://www.epw.senate.gov/public/index.cfm/committee-rules.
26         6
             U.S. S. Comm. Env’t & Pub. Works, Hearings,
27 https://www.epw.senate.gov/public/index.cfm/hearings.
           7
             Timothy Cama, Dems Ask Why EPA is Preparing for Wheeler Confirmation During Shutdown,
28 The Hill, Jan. 11, 2019, https://thehill.com/policy/energy-environment/424956-dems-ask-why-epa-is-
                                                         3
   ADMINISTRATIVE MOTION TO LIFT STAY
   CASE NO. 3:18-cv-3472-EDL
              Case 3:18-cv-03472-EDL Document 43 Filed 01/15/19 Page 4 of 10



 1 Committee that will review his nomination questioned why EPA was using its resources in that manner. 8

 2 The Senators’ letter noted that no fewer than five EPA employees were being copied on meeting

 3 requests with Senators and that they had “also been informed that most EPA political officials as well as

 4 some EPA career staff have been supporting [Mr. Wheeler’s] hearing preparations and briefings.” 9

 5 Thus, even while ceasing to review and produce documents relevant to Congress’s consideration of Mr.

 6 Wheeler’s nomination, as required by law and order of this Court, EPA is using its limited resources to

 7 prepare for his hearing. Meanwhile, the deadline to establish a specific timeline for production of

 8 documents in this case remains stayed for the duration of what has been the longest shutdown in this

 9 nation’s history, and for which there is no end in sight. 10
10                                                 ARGUMENT

11          The Court’s stay of deadlines issued January 2, 2019, should be lifted and EPA should be

12 required to resume its review and production of documents. With EPA’s allocation of staff resources to

13 Mr. Wheeler’s confirmation hearing, the stay’s underlying assumption that only the most essential

14 agency staff would be working during the shutdown has proven false. Simultaneously, the urgency of

15 making the documents public has increased with the fast-tracking of the confirmation process. Mr.

16 Wheeler’s impending nomination was among the “persuasive reasons for the urgency of [Plaintiff’s]

17 requests” identified by this Court in granting Plaintiff’s motion for a production schedule. ECF No. 39

18 at 9–10. 11 When the President formalized the nomination, Plaintiff’s—and the public’s—urgent need

19 for the requested information increased substantially. The priority tiers of records addressed in the

20 Court’s December 26 order appear to include more than 1,100 email records of correspondence between

21

22 preparing-for-wheeler-confirmation-during.
           8
             Ex. A, Letter from U.S. S. Tom Carper et al. to Acting Administrator Andrew Wheeler (Jan.
23 10, 2019).
           9
24           Id.
           10
              David Brunnstrom & David Morgan, Government Shutdown Breaks Record, With No End in
25 Sight, Reuters, Jan. 12, 2019, https://www.reuters.com/article/us-usa-shutdown/government-shutdown-
   breaks-record-with-no-end-in-sight-idUSKCN1P60J1.
26         11
              While the time-sensitive nature of the requested documents stems only in part from their
27 relevance  to Mr. Wheeler’s suitability for a permanent position, that particular value of the documents
   largely will be lost if they are not produced before a vote on Mr. Wheeler’s nomination, likely to be
28 within the next month. See ECF No. 39 at 9–10 (citing other persuasive reasons for urgency).
                                                         4
   ADMINISTRATIVE MOTION TO LIFT STAY
   CASE NO. 3:18-cv-3472-EDL
              Case 3:18-cv-03472-EDL Document 43 Filed 01/15/19 Page 5 of 10



 1 the twenty-five custodians identified in Plaintiff’s four FOIA requests and Mr. Wheeler’s former clients,

 2 employers, or closely affiliated entities. Darby Decl. ¶ 5. Tiers one and two alone include about 735

 3 such exchanges. Id. The emails could provide important insights as to how Mr. Wheeler’s connections

 4 with polluting industries may be impacting policy decisions or other actions across the agency, and

 5 whether he has strictly complied with his ethical obligations to recuse himself from matters involving

 6 these entities. A schedule should be set for their release as soon as possible to satisfy FOIA’s

 7 underlying purposes. See ECF No. 39 at 9, 11.

 8          The ongoing shutdown would not prevent Defendant from responding to a court order lifting the

 9 stay or meeting further deadlines in this case. As Defendant has recognized, the DOJ Contingency Plan
10 allows DOJ attorneys to work on litigation in the event a court denies a motion for stay—“If a court . . .

11 orders a case to continue, the Government will comply with the court’s order, which would constitute

12 express legal authorization for the activity to continue.” 12 EPA’s Contingency Plan similarly directs

13 EPA personnel to provide assistance in such circumstances: “If a court did not grant the stay, DOJ

14 expected the EPA to continue to provide the legal or technical support necessary to meet any court

15 deadlines or orders, including but not limited to court appearances and response to discovery

16 requests.” 13 Thus, pursuant to a court order lifting the stay, meeting renewed deadlines would be within

17 the scope of the DOJ’s and EPA’s authorized work.

18          The timing of Mr. Wheeler’s nomination warrants such an order as soon as possible. Defendant

19 may not actively support Mr. Wheeler’s nomination while claiming that EPA has no resources to honor

20 its statutory obligations under FOIA and this Court’s December 26 order during the shutdown. See ECF

21 No. 39 at 10 (“Defendant’s limited resources do not relieve it of its statutory obligation to promptly

22 provide requested documents.”). The Court therefore should lift the stay of the deadlines, and direct the

23 parties to file an update with a proposed production schedule within three business days of the order.

24 See ECF No. 42 (parties to file update within three business days of restoration of appropriations).

25

26          12
              U.S. Dep’t of Justice, FY 2019 Contingency Plan 3 (Jan. 10, 2019),
   https://www.justice.gov/jmd/page/file/1015676/download; see ECF No. 40 at 2 (DOJ attorney would be
27 available to meet and confer and to file an update should the Court deny the stay motion)
           13
28            EPA Contingency Plan, supra note 4 at 7.
                                                        5
   ADMINISTRATIVE MOTION TO LIFT STAY
   CASE NO. 3:18-cv-3472-EDL
            Case 3:18-cv-03472-EDL Document 43 Filed 01/15/19 Page 6 of 10



 1
     DATED: January 15, 2019            Respectfully submitted,
 2

 3
                                        /s/Elena Saxonhouse
 4                                      SIERRA CLUB ENVIRONMENTAL LAW PROGRAM
                                        Elena Saxonhouse (CA Bar No. 235139)
 5                                      Marta Darby (CA Bar No. 310690)
                                        2101 Webster St., Ste. 1300
 6
                                        Oakland, CA 94612
 7

 8                                      Attorneys for Sierra Club

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              6
     ADMINISTRATIVE MOTION TO LIFT STAY
     CASE NO. 3:18-cv-3472-EDL
Case 3:18-cv-03472-EDL Document 43 Filed 01/15/19 Page 7 of 10




               Exhibit A
Case 3:18-cv-03472-EDL Document 43 Filed 01/15/19 Page 8 of 10
Case 3:18-cv-03472-EDL Document 43 Filed 01/15/19 Page 9 of 10
Case 3:18-cv-03472-EDL Document 43 Filed 01/15/19 Page 10 of 10
